UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21236 Dreyfus Stock Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/16 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for those series, as appropriate. Dreyfus International Small Cap Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus International Small Cap Fund January 31, 2016 (Unaudited) Common Stocks97.5% Shares Value ($) Australia4.0% Ansell 330,398 4,712,093 BT Investment Management 471,883 3,588,988 Challenger 639,084 3,632,472 Fairfax Media 7,898,620 4,991,296 Qantas Airways 1,405,021 a 3,883,966 Vicinity Centres 3,963,262 8,232,497 Austria.6% Zumtobel Group 202,947 Belgium.6% Galapagos 79,538 a Brazil.8% Aperam 175,691 a Canada5.7% Artis Real Estate Investment Trust 737,280 6,357,586 Canadian Apartment Properties REIT 246,619 5,265,454 Cogeco Communications 78,027 3,522,884 Constellation Software 9,810 3,571,347 DH 165,448 3,716,645 Entertainment One 2,624,441 5,590,143 Gran Tierra Energy 2,884,426 a 6,588,738 Lundin Mining 1,364,110 a 3,378,872 WSP Global 133,025 3,822,961 Denmark.5% DFDS 98,878 France6.1% Alten 106,117 5,980,659 Atos 106,910 8,493,301 Eiffage 62,364 4,302,698 Gaztransport Et Technigaz 75,426 2,824,724 JCDecaux 58,400 2,301,381 Korian 106,834 3,612,572 Lagardere 164,291 4,701,401 SCOR 131,976 4,606,906 Teleperformance 92,527 7,716,629 Germany5.6% Aareal Bank 198,606 5,428,466 Gerresheimer 68,329 4,826,350 Nordex 144,779 a 4,673,442 Rheinmetall 88,000 6,294,616 STADA Arzneimittel 89,016 3,076,930 Stroeer Media 122,840 7,256,264 TAG Immobilien 311,518 3,663,880 Zalando 163,526 a,b 5,619,445 Hong Kong1.5% Dah Sing Financial 1,152,800 5,430,439 EVA Precision Industrial Holdings 12,840,000 1,809,795 Johnson Electric Holdings 1,196,500 3,540,150 Ireland3.1% DCC 47,606 3,688,313 Greencore Group 1,073,342 5,966,278 ICON 112,685 a 7,445,098 Smurfit Kappa Group 261,234 5,670,621 Israel1.5% Bezeq The Israeli Telecommunication 2,580,833 5,593,172 Elbit Systems 62,541 5,358,852 Italy5.0% A2A 6,376,525 7,621,542 Anima Holding 807,938 b 5,973,016 Banco Popolare 468,183 a 4,353,155 Finmeccanica 320,163 a 3,811,404 Prysmian 273,347 5,635,923 Saras 2,164,354 a 4,517,523 Societa Iniziative Autostradali e Servizi 492,645 4,667,751 Japan22.1% Ain Pharmaciez 174,600 7,880,151 Air Water 418,000 6,648,221 Alpine Electronics 518,200 5,884,932 Chiba Bank 1,232,000 7,610,678 CKD 633,900 5,933,371 Daicel 554,200 8,135,856 Data Communication System 205,000 4,263,171 DeNA 353,000 5,094,460 Ebara 1,556,000 6,882,167 Goldcrest 333,700 5,602,370 Haseko 649,100 6,797,653 Hitachi Kokusai Electric 309,000 3,733,358 Ichigo 744,000 2,570,063 Japan Aviation Electronics Industry 190,000 1,911,083 Lion 839,000 7,777,950 Makino Milling Machine 493,000 3,235,898 Nifco 182,200 8,836,362 Nippon Shokubai 45,600 2,979,899 Nippon Signal 485,900 4,666,196 Sanwa Holdings 1,078,100 7,667,079 Sawai Pharmaceutical 75,900 5,269,427 Shikoku Electric Power 261,900 3,798,910 Skylark 375,800 4,341,384 Start Today 117,700 3,747,688 Tadano 309,000 3,097,930 Takasago Thermal Engineering 299,900 4,003,003 Tokai Rika 284,700 6,978,287 Tokai Tokyo Securities 609,300 3,427,043 Tokyo Seimitsu 159,400 3,419,839 Tokyo Steel Manufacturing 831,300 5,837,557 Tsubakimoto Chain 531,000 3,794,999 Netherlands2.8% AerCap Holdings 107,178 a 3,291,436 Corbion 174,861 3,900,826 Euronext 152,860 b 7,423,520 TKH Group 163,286 6,086,767 New Zealand1.8% Air New Zealand 2,561,709 4,908,172 Sky Network Television 1,000,838 2,969,139 Spark New Zealand 2,608,757 5,706,874 Norway.6% Storebrand 1,041,636 a Singapore2.8% ComfortDelGro 1,596,300 3,194,688 IGG 5,964,000 2,758,736 Mapletree Industrial Trust 6,138,600 6,632,103 Mapletree Logistics Trust 12,087,500 8,005,401 South Korea3.6% DGB Financial Group 268,525 2,009,268 Dongbu Insurance 74,029 4,222,763 Hyundai Wia 43,247 a 3,841,088 LF 139,887 3,043,471 Osstem Implant 86,874 a 6,031,789 S-Oil 55,826 3,676,540 Soulbrain 106,711 3,382,388 Spain4.2% Almirall 203,929 3,926,755 Distribuidora Internacional de Alimentacion 984,950 a 5,334,514 Enagas 140,124 4,083,286 Ence Energia y Celulosa 913,224 2,936,941 Liberbank 2,239,855 a 3,127,634 Mediaset Espana Comunicacion 529,943 5,180,511 Merlin Properties Socimi 484,453 5,659,170 Talgo 51,349 b 284,997 Sweden1.3% Boliden 292,702 4,066,042 Elekta, Cl. B 491,682 3,659,233 HALDEX AB 247,303 2,139,741 Switzerland6.4% Actelion 27,994 a 3,702,898 Adecco 109,140 a 6,737,159 Aryzta 129,379 a 5,915,721 Baloise Holding 60,604 7,417,083 Gategroup Holding 180,412 a 6,682,536 Julius Baer Group 174,208 a 7,393,044 Swiss Life Holding 36,733 a 9,340,524 United Kingdom15.7% Bellway 200,460 7,962,378 Britvic 704,347 7,277,130 Card Factory 1,023,967 5,099,272 Close Brothers Group 356,802 6,575,015 Dialog Semiconductor 185,695 a 5,660,865 Galliford Try 249,472 5,302,567 Genel Energy 534,206 a 805,735 GKN 1,120,911 4,466,662 Halma 519,717 6,226,641 Jimmy Choo 2,137,276 a 4,218,593 John Wood Group 420,516 3,887,743 Jupiter Fund Management 1,016,968 6,060,192 Keller Group 443,811 5,188,418 Londonmetric Property 3,098,735 7,168,544 Man Group 3,316,105 7,778,098 Merlin Entertainments 1,070,821 b 6,340,316 Micro Focus International 256,396 5,078,649 Regus 837,118 3,542,210 Rentokil Initial 2,356,566 5,278,775 RPC Group 469,100 5,021,247 Spire Healthcare Group 1,389,839 b 6,443,248 United States1.2% iShares MSCI EAFE Small-Cap ETF 191,923 Total Common Stocks (cost $766,105,474) Preferred Stocks1.1% Germany Jungheinrich (cost $7,023,345) 101,398 Other Investment1.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $8,252,099) 8,252,099 c Total Investments (cost $781,380,918) % Cash and Receivables (Net) .3 % Net Assets % ETF Exchange-Traded Fund REIT Real Estate Investment Trust a Non-income producing security. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2016, these securities were valued at $32,084,542 or 4.4% of net assets. c Investment in affiliated money market mutual fund. At January 31, 2016, net unrealized depreciation on investments was $51,340,883 of which $29,873,245 related to appreciated investment securities and $81,214,128 related to depreciated investment securities. At January 31, 2016, the cost of investments for federal income taxpurposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 23.2 Industrial 22.2 Consumer Discretionary 15.5 Information Technology 8.8 Health Care 7.8 Materials 7.8 Consumer Staples 5.5 Energy 3.0 Utilities 2.1 Telecommunication Services 1.5 Exchange-Traded Funds 1.2 Money Market Investment 1.1 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS January 31, 2016 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost Value ($) (Depreciation) ($) Purchases: Canadian Dollar, Expiring 2/2/2016 a 1,256,439 897,232 896,880 (352 ) Sales: Proceeds ($) Euro, Expiring 2/2/2016 b 122,995 133,316 133,240 76 Gross Unrealized Appreciation 76 Gross Unrealized Depreciation ) Counterparties: a Bank of America b Goldman Sachs International The following is a summary of the inputs used as of January 31, 2016 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks† 10,736,534 693,979,748 †† - Equity Securities - Foreign Preferred Stocks† - 8,083,900 †† - Exchange-Traded Funds 8,987,754 - - Mutual Funds 8,252,099 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts††† - 76 - 76 Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts††† - (352 ) - ) † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. See note above for additional information. ††† Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Stock Funds By: /s/ Bradley J.
